Citation Nr: 0900139	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  06-10 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of burns to the face, eyes and left hand.

2.  Entitlement to service connection for residuals of burns 
to the face.

3.  Entitlement to service connection for residuals of burns 
to the eyes.

4.  Entitlement to service connection for venous 
insufficiency of the right lower leg.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to July 
1958.  The veteran also had unverified service in the 
Tennessee Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for right leg pain 
due to chronic venous insufficiency (claimed as right leg 
condition) and declined to reopen the veteran's service 
connection claim for a residuals of burns to the eye, face 
and left hand.
 
In January 2007, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a copy of 
this transcript is associated with the record.  

This case was remanded in September 2007 for additional 
development; it is again before the Board for further 
appellate review.

VA medical records from January 2005 reflect that the veteran 
reported sounds in his ears since the in-service explosion 
and that his impaired hearing is due to his eye condition.  A 
claim for service connection for tinnitus and hearing loss is 
hence inferred and also referred to the RO for appropriate 
action.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).

The issues of entitlement to service connection for right leg 
pain due to chronic venous insufficiency (claimed as right 
leg condition), entitlement to service connection for 
residuals of burns to the eyes and whether new and material 
evidence has been received in order to reopen a claim for 
entitlement to service connection for residuals of burns to 
the left hand are addressed in the REMAND portion of the 
decision below and is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an October 1983 rating decision, the RO denied 
entitlement to service connection for residuals of burns to 
the eyes, face and left hand; the veteran did not file a 
timely NOD, and this decision is final.

2.  Evidence added to the record since the October 1983 
rating decision relates, by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the veteran's service-connection 
claim for residuals of burns to the face.

3.  In a May 2002 rating decision, the RO denied entitlement 
to service connection for residuals of burns to the eyes; the 
veteran did not file a timely NOD, and this decision is 
final.

4.  Evidence added to the record since the May 2002 rating 
decision relates, by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the veteran's service-connection claim for 
residuals of burns to the eyes.


CONCLUSIONS OF LAW

1.  The October 1983 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  New and material evidence has been received since the 
October 1983 rating decision sufficient to reopen the 
veteran's claim for service connection for residuals of burns 
to the face.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).

3.  The May 2002 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2008).

4.  New and material evidence has been received since the May 
2002 rating decision sufficient to reopen the veteran's claim 
for service connection for residuals of burns to the eyes.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  In this case, the Board is granting in full 
the benefit sought on appeal regarding whether new and 
material evidence has been received to reopen a previously 
denied claim for service connection for residuals of burns to 
the face and eyes.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

Analysis

The issues before the Board are whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
residuals of burns to the face and eyes.  As noted above, the 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue that the Board is required 
to address on appeal.  Barnett, supra.

In the October 1983 rating decision, the RO determined that 
residuals of burns to the face and eyes were not shown by the 
evidence of record.  In the May 2002 rating decision, the RO 
noted that the evidence submitted did not establish any 
relationship between his eye condition and military service, 
and that it therefore was not new and material evidence.  The 
veteran did not file a timely NOD, and the decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  
The veteran filed to reopen the claim and has perfected an 
appeal to the Board.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2008).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not new and material, the 
inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance, in this case, 
since the decision dated in January 2005.  Hickson v. West, 
12 Vet. App. 247, 251 (1999).

The relevant medical evidence regarding residuals of burns to 
the face received by VA since the October 1983 rating 
decision includes a December 2003 VA medical record which 
reflects that the veteran has remote burn scars on his facial 
skin.  The relevant medical evidence regarding residuals of 
burns to the eyes received by VA since the May 2002 rating 
decision includes an October 2003 VA ophthalmology 
consultation report which reflects that the veteran reported 
that he was in an explosion in 1957 which injured his eyes 
and caused decreased vision and that the veteran had 
cataracts and an extruding metallic foreign body in his eye, 
a February 2004 VA medical record which shows that his eye 
doctor recommended surgery to remove the foreign object from 
his eye and an August 2005 VA medical record which shows that 
he had a foreign body in his eye due to a furnace blast in 
1956. This evidence is new, since it is not redundant of any 
other evidence previously considered.  

The veteran has contended that he was in an explosion in 1956 
or 1957 while in service and that he was burned and sprayed 
with shrapnel.  These statements were part of the record at 
the time of the May 2002 rating decision.  The Board notes 
that, for the purpose of determining whether evidence is new 
and material, evidence is presumed credible and accorded full 
weight; only after the claim is reopened is its weight and 
credibility assessed.  Justus v. Principi, 3 Vet. App. 510 
(1993). 

As such, the VA medical records, when considered with his 
statements that were part of the previous evidence of record, 
are material, since they relate to an unestablished fact 
necessary to substantiate the veteran's claim by showing that 
the veteran has a facial scars and a foreign body in his eye 
which could be a result of his reported in-service explosion.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  
Accordingly, the appellant's service connection claim for 
residuals of burns to the face and eyes is reopened.  To this 
extent, the appeal is granted.





ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for residuals of burns to 
the face is reopened.  To this extent, the appeal is granted.  

New and material evidence having been received, the claim for 
entitlement to service connection for residuals of burns to 
the eyes is reopened.  To this extent, the appeal is granted.  


REMAND

The duty to assist includes obtaining additional medical 
records or an examination when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  
As an initial matter, the Board remanded this case in 
September 2007, in part, to obtain the private physician's 
records for which the veteran had provided release forms.  
However, it does not appear that the RO ever attempted to 
obtain records for these private physicians pursuant to the 
veteran's January 2007 Authorization Release VA Form.  On 
remand, the RO must obtain any current medical record's 
showing treatment for the veteran's right leg disorder and 
his residuals of burns to the face, eyes and left hand.  In 
particular, the RO must attempt to obtain the records from 
the private physicians for whom the veteran had provided 
release forms, as was instructed by the Board's September 
2007 remand. Stegall v. West, 11 Vet. App. 268 (1998). 

The Board notes that the claim for service connection for 
residuals of burns to the left hand has not been reopened, 
but the duty to assist includes obtaining medical records and 
VA treatment records when considering whether to reopen a 
previously denied claim.  38 C.F.R. § 3.159(c) (1), (2), and 
(3) (2008).  

The veteran's complete service treatment records are not part 
of the record.  The RO has attempted several times to obtain 
the veteran's service treatment records, but has been 
informed they are unavailable.  Given the absence of such 
records, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991) (the BVA has a heightened duty in a case 
where the service medical records are presumed destroyed).  

At his videoconference hearing, the veteran contended that he 
has residuals from an incident while he was in the service in 
1957 when a furnace exploded which damaged his face and eyes 
and that he now has facial scars and eye problems as a 
result.  In terms of his right leg venous insufficiency, the 
veteran testified that he injured his right leg while on 
active duty for training (ACDUTRA) and that a serious 
infection set in which led to his venous right leg 
insufficiency.  

To the extent that the veteran is offering his contentions in 
order to make a medical diagnosis, as a layperson, he is not 
competent to provide a medical opinion about causation or 
aggravation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  However, to the extent he is offering these 
statements for the purpose of establishing the in-service 
incidents and residuals, he is competent to do so.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  
 
Taking the veteran's testimony as credible, the veteran 
should be afforded VA examinations to determine the current 
residuals of his facial scars and eye and right leg 
disorders, and whether it is as likely as not that these 
disorders are etiologically related to the in-service 
incidents he describes.  Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

The Board notes that, in terms of the veteran's claims to 
reopen, the duty to provide a medical examination or obtain a 
medical opinion applies only when a decision has been made to 
reopen a finally decided case.  In the present case, the 
veteran's claim to entitlement to service connection for 
residuals of burns to the face has not been reopened by this 
action, and, therefore, the duty to provide a medical 
examination does not apply to this issue.

Accordingly, the case is REMANDED for the following action:

1.   The AOJ should attempt to obtain 
records from the private physicians for 
whom the veteran submitted releases in 
January 2007.  If new releases are 
necessary, these should be obtained.  If 
records are unavailable, please have the 
provider so indicate.  

2.  The AOJ should make arrangements for 
the veteran to be afforded VA 
examinations, by appropriate specialists, 
to determine the etiology of his right 
leg disorder and residuals of burns to 
the eyes and face, if diagnosed.  All 
indicated tests or studies deemed 
necessary for an accurate assessment 
should be done.  The claims file, this 
remand, and treatment records must be 
made available to the examiners for 
review of the pertinent evidence in 
connection with the examination, and the 
report should so indicate.  The examiner 
should take a detailed history from the 
veteran to include his reported in-
service incidents, residuals and 
symptoms. 

First, the eye examiner should provide an 
opinion as to whether the veteran has a 
foreign body in his eye and any 
associated residuals, and, if so, whether 
it is at least as likely as not (50 
percent or more probability) that the 
veteran's eye condition was incurred as a 
result of the in-service explosion that 
the veteran has described.

Next, the skin examiner should provide an 
opinion as to whether the veteran has 
facial scars or associated residuals, 
and, if so, whether it is at least as 
likely as not (50 percent or more 
probability) that the veteran's facial 
scars were incurred as a result of the 
in-service explosion that the veteran has 
described.

Finally, the vascular examiner should 
provide an opinion as to whether the 
veteran has a right leg venous 
insufficiency, and, if so, whether it is 
at least as likely as not (50 percent or 
more probability) that the veteran's 
right leg venous insufficiency was 
incurred as a result of the in-service 
right leg injury and infection that the 
veteran has described.

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

3.  After completion of the above, the 
AOJ should readjudicate the veteran's 
claims.  If any determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examinations may result in the 
denial of his claims.  38 C.F.R. § 3.655 (2008).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky, supra.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


